PER CURIAM.
The defendant Jessie James Jefferson appeals his conviction and sentence for manslaughter and raises two points on appeal. First, he claims the trial court erred in deleting portions of the standard jury instruction on deadly force in the court’s charge to the jury. We reject this contention because no evidence was adduced below to support the deleted portion of the charge. Indeed, the defendant testified, quite to the contrary, that he shot the victim accidentally, not that he shot the victim to prevent a forcible felony as the deleted charge requires. See Stevens v. State, 397 So.2d 324 (Fla. 5th DCA 1981); Cawthon v. State, 382 So.2d 796 (Fla. 1st DCA), pet. for review denied, 388 So.2d 1110 (Fla.1980). Second, he claims the trial court erred in denying his motion for mistrial based on the state’s cross-examination of the defendant at trial. We reject this contention because the cross-examination properly brought out the failure of the defense to subpoena two competent and available witnesses where the defendant’s own presentation of testimony had indicated that these witnesses could exonerate him. Romero v. State, 435 So.2d 318, 320 (Fla. 5th DCA 1983), pet. for review denied, 447 So.2d 888 (Fla.1984). The final judgment of conviction and sentence are in all respects
Affirmed.